Exhibit 10.1

FORM OF INDEMNITY AGREEMENT

THIS AGREEMENT is entered into, effective as of October 25, 2006, between ALTRIA
GROUP, INC., a Virginia corporation (the “Company”) and
                                                  (the “Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available;

WHEREAS, the Indemnitee is a director of the Company;

WHEREAS, the Company’s Restated Articles of Incorporation set forth the general
indemnification provisions applicable to directors of the Company;

WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other legal proceedings currently facing directors of
corporations, the related exposure of directors to liability for expenses
associated with such litigation and other legal proceedings, and the
desirability for mandatory advancement of such expenses; and

WHEREAS, in recognition that it is in the best interest of the Company to
provide protection against personal liability for expenses in such circumstances
in order to enhance the Indemnitee’s continued and effective service to the
Company, and to induce the Indemnitee to provide continued services to the
Company as a director, the Company wishes to provide in this Agreement for the
mandatory advancement of reasonable expenses to the Indemnitee in such
circumstances, as permitted by Section 13.1-704 of the Virginia Stock
Corporation Act and Article VI, Section 3 of the Company’s Restated Articles of
Incorporation, and as set forth in this Agreement.

NOW, THEREFORE, in consideration of the above premises and mutual covenants
recited herein, the parties agree as follows:

1. Certain Definitions:

(a) Board: The Board of Directors of the Company.

(b) Expenses: Any reasonable expense, including without limitation, reasonable
counsel fees incurred in connection with preparing for or defending against or
serving as a witness in any Proceeding (including all appeals thereof). All such
expenses shall be deemed ordinary and necessary to the Indemnitee’s continued
and effective service to the Company, and no such expense shall be considered an
extraordinary payment.

(c) Proceeding: Any threatened, pending, or completed action, suit, or
proceeding whether civil, criminal, administrative, or investigative and whether
formal or informal (including a proceeding brought by or in the right of the
Company) brought by reason of the fact that the Indemnitee is or was a director
of the Company or serving at the request of the Company

 

1



--------------------------------------------------------------------------------

as a director, trustee, partner, officer or employee of another corporation,
affiliated corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise.

(d) Business Day: Any day other than a Saturday, a Sunday or a day on which
banking institutions located in the Commonwealth of Virginia or the State of New
York are authorized or obligated by law or executive order to close.

2. Agreement to Advance Expenses.

(a) Advancement of Expenses. The Company shall pay for or reimburse the Expenses
incurred by the Indemnitee in advance of final disposition of a Proceeding or
the making of any determination of eligibility for indemnification pursuant to
the Company’s Restated Articles of Incorporation (an “Expense Advance”), if so
requested by the Indemnitee, provided that the Company shall not advance any
Expenses to the Indemnitee unless and until it shall have received,
substantially in the form attached hereto as Exhibit A, a request for such
Expense Advance, which request shall include: (i) a written statement, executed
personally by the Indemnitee, of the Indemnitee’s good faith belief that his or
her conduct relevant to the Proceeding did not constitute willful misconduct or
a knowing violation of the criminal law and (ii) a written undertaking, executed
personally by the Indemnitee, to repay the Expense Advance if it is ultimately
determined by a court of relevant jurisdiction that he or she did not meet such
standard of conduct. The Company shall pay an Expense Advance promptly after
receipt by the Company of the Indemnitee’s completed request for such Expense
Advance. The Indemnitee is obligated to repay any Expense Advance promptly
following a written notice to the Indemnitee by the Company of a final
determination (after exhaustion or waiver by the Indemnitee of all rights of
appeal) that the Indemnitee did not meet the required standard of conduct. Any
request for an Expense Advance shall be accompanied by an itemization, in
reasonable detail, of the Expenses for which an Expense Advance is sought. The
undertaking required by this Section 2(a) shall be an unlimited general
obligation but need not be secured.

(b) Indemnification and Advancement for Expenses Incurred in Enforcing Rights.
The Company shall advance such Expenses to the Indemnitee, and shall indemnify
the Indemnitee for such Expenses, that are incurred by the Indemnitee in
connection with any claim asserted against, or action brought by the Indemnitee
for, enforcement of this Agreement.

(c) Exception to Obligation to Advance Expenses. Notwithstanding anything in
this Agreement to the contrary, the Indemnitee shall not be entitled to
advancement of Expenses pursuant to this Agreement in connection with any
Proceeding:

(i) initiated by the Indemnitee against the Company or any director or officer
of the Company, unless the Company has joined in or the Board has consented to
the initiation of such Proceeding, or the Proceeding is one to enforce
indemnification or advancement rights under Section 2(b); or

(ii) initiated by or on behalf of the Company against the Indemnitee, if the
Board has consented to the initiation of such Proceeding.

3. Non-Exclusivity. The rights of the Indemnitee hereunder shall be in addition
to any other rights the Indemnitee may have under the laws of the Commonwealth
of Virginia, the

 

2



--------------------------------------------------------------------------------

Company’s Restated Articles of Incorporation, the Company’s Amended and Restated
By-laws, applicable law, or otherwise.

4. Amendment of this Agreement. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

5. No Duplication of Payments. The Company shall not be required under this
Agreement to make any Expense Advance to the Indemnitee to the extent the
underlying Expense has previously been paid or reimbursed, whether under the
Company’s Restated Articles of Incorporation, the Company’s Amended and Restated
By-laws, any insurance policy, by law, or otherwise (the “Other Payment”). To
the extent the Indemnitee receives the Other Payment for the underlying Expense
after the Expense Advance has been made by the Company to the Indemnitee under
this Agreement, the Indemnitee shall promptly reimburse the Company for the
Expense Advance after receipt by the Indemnitee of such Other Payment.

6. Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of and be enforceable by, the parties hereto and their respective
successors, assigns (including any direct or indirect successor of the Company
by purchase, merger, consolidation, or otherwise to all or substantially all of
the business and/or assets of the Company), as well as spouses, heirs, and
personal and legal representatives. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director of the
Company or a director, trustee, partner, officer, or employee of another
corporation, an affiliated corporation, partnership, joint venture, trust,
employee benefit plan, or other enterprise at the Company’s request.

7. Severability. Any provision (or any portion thereof) of this Agreement shall
not be effective if and to the extent that it is determined to be contrary to
the Company’s Restated Articles of Incorporation or applicable laws of the
Commonwealth of Virginia, but the other provisions of this Agreement shall not
be affected by such determination.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia (other than the laws
regarding choice of laws and conflicts of laws) as to all matters, including
matters of validity, construction, effect, performance and remedies.

9. Notices. All requests pursuant to Section 2(a) hereof and notices or other
communications hereunder (collectively, “Notices”) shall be in writing and shall
be given (and shall be deemed to have been duly given upon receipt) by delivery
in person, by cable, telegram, facsimile, electronic mail or other standard form
of telecommunications (provided confirmation is delivered to the recipient the
next Business Day in the case of facsimile, electronic mail or

 

3



--------------------------------------------------------------------------------

other standard form of telecommunications) or by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

to the Company at:

 

120 Park Avenue

New York, New York 10017

Attn: Corporate Secretary

Facsimile: 917-663-5372

Email: penn.holsenbeck@altria.com

 

and

 

to the Indemnitee at:

                     

 

Notice of change of address shall be effective only when done in accordance with
this Section.

* * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day first above written.

 

 

COMPANY:    ALTRIA GROUP, INC.,
    a Virginia corporation    By:            Name:   G. Penn Holsenbeck     
Title:   Vice President, Associate General Counsel and Corporate Secretary
INDEMNITEE:           By:     

 

5



--------------------------------------------------------------------------------

Exhibit A

REQUEST, STATEMENT OF CONDUCT AND UNDERTAKING

 

Altria Group, Inc.

120 Park Avenue

New York, New York 10017

facsimile: 917-663-5372

email: penn.holsenbeck@altria.com

Attn: Corporate Secretary

To Whom It May Concern:

I request, pursuant to Section 2 of the Indemnity Agreement, dated as of
October 25, 2006 (the “Indemnity Agreement”), between Altria Group, Inc. (the
“Company”) and me, that the Company advance Expenses (as such term is defined in
the Agreement) incurred in connection with [describe Proceeding] (the
“Proceeding”).

I believe, in good faith, that my conduct that is relevant to the Proceeding did
not constitute willful misconduct or a knowing violation of the criminal law.

I undertake and agree to repay to the Company any funds advanced to me or paid
on my behalf if it shall be ultimately determined, as provided in the Indemnity
Agreement, that I have not met the foregoing standard of conduct. I shall make
any such repayment promptly following written notice to me by the Company of any
such determination.

I agree that payment by the Company of my Expenses in connection with the
Proceeding in advance of the final disposition thereof shall not be deemed an
admission by the Company that it shall ultimately be determined that I am
entitled to indemnification.

 

 

By:

         [Name]

Date:

  

 

6